UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 BENCHMARK ELECTRONICS, INC. (Name of Registrant as Specified in Its Charter) ENGAGED CAPITAL MASTER FEEDER I, LP ENGAGED CAPITAL MASTER FEEDER II, LP ENGAGED CAPITAL CO-INVEST II L.P. ENGAGED CAPITAL I, LP ENGAGED CAPITAL I OFFSHORE, LTD. ENGAED CAPITAL II, LP ENGAGED CAPITAL II OFFSHORE LTD. ENGAGED CAPITAL, LLC ENGAGED CAPITAL HOLDINGS, LLC GLENN W. WELLING JEFFREY S. MCCREARY ROBERT K. GIFFORD BRENDAN B. SPRINGSTUBB (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Engaged Capital, LLC, together with the other participants named herein (collectively, "Engaged Capital"), has filed a definitive proxy statement and an accompanying BLUE proxy card with the Securities and Exchange Commission to be used to solicit votes for the election of its slate of director nominees at the 2016 annual meeting of stockholders of Benchmark Electronics, Inc., a Texas corporation. Item 1: On April 7, 2016, Engaged Capital issued the following press release: ENGAGED CAPITAL FACT-CHECKS BENCHMARK ELECTRONICS’ LETTER TO SHAREHOLDERS · Long-tenured, Incumbent Directors Strom, Williams, and Dawson Have Presided Over Prolonged Period of Underperformance · BHE’s Letter to Shareholders Betrays the Board’s Unsophisticated Approach to Incentive Compensation and Capital Allocation · Vote the BLUE Engaged Capital Proxy Card today to Elect Robert K. Gifford, Jeffrey S. McCreary, and Brendan B. Springstubb Newport Beach, CA, April 7, 2016 /Business Wire/ - Engaged Capital, LLC (together with its affiliates, “Engaged Capital”), an investment firm specializing in enhancing the value of small and mid-cap North American equities and a 4.9% shareholder of Benchmark Electronics, Inc.(“BHE” or the “Company”) (NYSE: BHE), announced today that it has issued a second letter to BHE shareholders in connection with its campaign to elect three highly-qualified directors at the Company’s upcoming May 11, 2016 Annual Meeting of Shareholders. The letter is available on its website www.adeeperbench.com. April 7, 2016 To Our Fellow Shareholders: Engaged Capital, LLC (together with its affiliates, “Engaged Capital” or “we”) is the owner of 2,428,221 shares of common stock of Benchmark Electronics, Inc. (“Benchmark,” “BHE” or the “Company”), representing approximately 4.9% of the Company’s outstanding shares. As one of the Company’s largest shareholders, we feel it is important to comment on the letter to shareholders the Company released yesterday. While we found the letter to be long on prose, it was short on substance. Additionally, like the Company’s first letter to shareholders, it contained numerous mischaracterizations of the Company’s performance and strategy. Based on our engagement with Benchmark over the past year, we are not surprised that they continue to attempt to obfuscate their record of poor capital allocation; defend a fundamentally flawed executive compensation approach; and deny a history of long-term underperformance. Benchmark’s long-tenured and entrenched incumbent Board of Directors (the “Board”) appears to prioritize the interests of management over those of shareholders. It is clear to us that meaningful shareholder representation is urgently needed on the Board. BENCHMARK’S LONG-TERM UNDERPERFORMANCE Quote: “Benchmark believes the most appropriate period to judge performance is since Benchmark's Chief Executive Officer, Gayla Delly, and the current management team assumed leadership on January 1, 2012.We have been transparent as to why we chose this period – in fact, it is clearly stated in our March 29 letter.” Fact: The cherry-picked performance measurement period from January 1, 2012 to today is the only annual measurement period in the last ten years from which BHE can claim they have outperformed peers1. 1 Data per FactSet as of 4/6/2016. EMS Peer Group performance calculated as the total shareholder return of FLEX, PLXS, SANM, JBL, and CLS. Total Return Performance Since: 1-1-15 1-1-14 1-1-13 1-1-12 1-1-11 1-1-10 1-1-09 1-1-08 1-1-07 1-1-06 BHE %) (3
